DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13. (Currently Amended) The method of claim [[12]] 11, wherein each element of the MxN array comprises amplitude and phase values for a particular azimuth-elevation antenna pair that correspond to a range-Doppler FFT peak.
Claim 17. (Currently Amended) The method of claim [[16]] 15, wherein each element of the MxN array comprises amplitude and phase values for a particular azimuth-elevation antenna pair that correspond to a range-Doppler FFT peak.

Allowable Subject Matter
Claims 1-11, 13-15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 13-15, 17, and 18 are allowed in view of the amendment to the claims. The amendment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648